Citation Nr: 1511469	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability to include as secondary to left knee degenerative joint disease status post total knee arthroplasty with scar.

2.  Entitlement to service connection for right knee disability to include as secondary to left knee degenerative joint disease status post total knee arthroplasty with scar.


REPRESENTATION

The Veteran represented by:    Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

1.  By a rating decision dated in December 2007, the RO most recently denied a claim to reopen the claim of service connection for a right knee disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the December 2007 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor, the Veteran's right knee disability, right knee degenerative joint disease status post total knee arthroplasty with scar, was caused or aggravated by the Veteran's service connected left knee disability.

CONCLUSIONS OF LAW

1.  The December 2007 rating decision which denied a claim to reopen the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the December 2007 RO denial to reopen a claim of entitlement to service connection for right knee disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a right knee disability, right knee degenerative joint disease status post total knee arthroplasty with scar, are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a right knee disability and service connection for the right knee disability are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

The record establishes that the claim of service connection for a right knee disability was denied in a rating decision dated in September 2003.  The RO denied the claim on the basis that the evidence failed to establish any right knee disability was caused by or aggravated by a service connected disability.  The Veteran expressed disagreement in December 2003.  In November 2006, the RO issued a statement of the case but the Veteran did not file a substantive appeal and the September 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The next communication from the Veteran regarding his right knee claim occurred in June 2007 when the Veteran filed a claim to reopen the claim for service connection for a right knee disability.  That claim was denied by the RO in a rating decision dated in December 2007.  The Veteran was notified of the decision by a letter issued in December 2007.  

No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the December 2007 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his right knee service connection claim occurred in January 2010 when the Veteran filed a claim to reopen the claim for service connection for a left knee disability, which the RO broadened to include a claim to reopen the claim for service connection for a right knee disability.

Reopening the Claim for Service Connection for a Right Knee Disability

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a right knee disability because there was no evidence that it was secondarily caused by a service connected disability.  Since the prior final rating decision in December 2007, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran and friends.

In July 2010, the RO issued a ratings decision granting service connection for left knee degenerative joint disease status post total knee arthroplasty with scar.

In July 2011 and September 2011, the Veteran's former treating physician, Dr. J. Kreiter attributed the Veteran's left knee problems to an injury in service.  As a result, the left knee problem contributed to extra stress on the right knee and agreed that this resulted in overuse of the right knee which resulted in the Veteran's degenerative joint disease of the right knee progressing to where the Veteran needed a total knee arthroplasty.  

To summarize the foregoing, the Veteran has submitted evidence of a current right knee disability, degenerative joint disease, and the Veteran has related the current level of severity of his right knee disability due to the service connected left knee placing extra stress upon the right knee.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current right knee disability caused by or aggravated by another service connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as right knee degenerative joint disease status post total knee arthroplasty with scar.  The establishment of a current disability and the lack of a relationship between the disability and another service connected disability were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a right knee disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Right Knee Disability

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran seeks service connection for a right knee disability.  He contends that it is secondary to left knee degenerative joint disease status post total knee arthroplasty with scar (left knee disability).  

The Veteran injured his MCL of the left knee in service in February 1963 after a skiing accident while on leave.  

In July 2010, the Veteran was service connected for a left knee disability, left knee degenerative joint disease status post total knee arthroplasty with scar.

As to the right knee, in June 1978, the Veteran had a surgical repair of his right medial meniscus.  At that time, it was noted that the ACL appeared to be okay, but may be damaged.

In December 1997, the Veteran underwent surgical repair for a right ACL deficiency.  This occurred after he had his left ACL repaired earlier in the year.  The operative report noted grade 2 chondromalacia was observed in the surgery.  

In October 1998, a medical history noted that the Veteran had a long history of bilateral knee problems.
In a September 2003 VA examination, the examiner concluded that the left knee disability had not caused the right knee disability because there was no support for degenerative changes in one joint due to contralateral disease in another joint.  The examiner attributed the Veteran's disability to weight and a long history of heavy labor.  

In January 2004, the Veteran's treating VA orthopedic physician concluded that the Veteran's left knee disability, initiated in service, caused the Veteran to favor the left knee and as a result, the right knee has suffered somewhat.  

In December 2006, it was noted that the Veteran had right knee degenerative joint disease, described on an X-ray as moderately severe tricompartmental osteoarthritis of the right knee.  

In October 2009, the Veteran underwent a total knee replacement of the right knee, also known as a total right knee arthroplasty.  

In July 2011, VA received from Dr. Kreiter, now retired, a letter stating that the Veteran's left knee problems began in service.  Furthermore, the left knee disability placed additional stress on the right knee and the Veteran recently had to undergo a total knee arthroplasty.

In August 2010, the Veteran underwent a VAX where the examiner noted the prior medical history of the right knee and concluded that the right knee disability was less likely than not caused by the left knee disability inasmuch as the right knee showed signs of mild degenerative disease by the time the Veteran's left knee became symptomatic.  

The Veteran in October 2010 noted that for years he used the right leg as a "crutch" to take weight off his left leg and therefore he overused the right knee resulting in the current disability.

In September 2011, Dr. Kreiter wrote there was no sign of trauma when he cared for the Veteran and the problem was the left knee which contributed extra stress on the right knee and agreed with the contentions made by the Veteran in October 2010.  

In a February 2013 VA examination, the examiner concluded the right knee disability is the result of injuries occurring after service and is not secondary to the left knee.  There was nothing in the history of the right knee that would lead the examiner to surmise the left knee caused trauma to the other knee.  

In this instance, there is no dispute the Veteran has a current right knee disability.  He developed degenerative joint disease, also diagnosed as osteoarthritis, in the right knee and it progressed to the point where he underwent a total right knee arthroplasty.  It is also not disputed that the Veteran has a current service connected disability of the left knee. 

As to the third Wallin element, a nexus between the claimed right knee disability and the service connected left knee disability, the Board notes that the VA examiners have concluded the Veteran's post-service history of hard labor and various accidents, not the left knee disability, caused or contributed to the current right knee disability.  The Board notes that these opinions only explain the onset of the right knee disability and do not preclude the left knee disability aggravating the right knee degenerative joint disease.  Dr. Kreiter has reached the opposite conclusion upon looking at the same evidence by concluding that the Veteran placed more stress on the right knee as a result of the Veteran relieving or minimalizing the left knee symptoms.  Thus, there is competent medical evidence on the nexus question in favor of the claim and against the claim,

Here, as already noted, the significant facts are not disputed, that is, evidence of a diagnosis of degenerative joint disease of the right knee resulting in a total knee arthroplasty.  The Veteran also has had a long standing left knee disability starting in service.  The same set of facts, however, has resulted in contradictory conclusions.  Accordingly, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current right knee disability is related to, caused by, or aggravated by the Veteran's left knee disability.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted.  

Resolving doubt in favor of the Veteran, service connection for right knee degenerative joint disease status post total knee arthroplasty with scar disability is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for right knee degenerative joint disease status post total knee arthroplasty with scar as secondary to left knee degenerative joint disease status post total knee arthroplasty with scar is reopened, and to this extent the appeal is granted.

Entitlement to service connection for right knee degenerative joint disease status post total knee arthroplasty with scar as secondary to left knee degenerative joint disease status post total knee arthroplasty with scar is granted



____________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


